After Final Response to After-Final Remarks/Amendments
Cont. 3 a) Applicant has proposed amendments to claim 44 and 45 to become independent claims with new limitations, which raises new issues that would require further consideration and/or search. 
Cont. 7a): Applicant has proposed amendments will not be entered since claim 13 recites a new range of “…500 ppm to 5000 ppm…” wherein the current Final Office action rejections with combined prior art clearly teaches overlapping ranges to the pending claimed ranges and proposed amended ranges in claim 13. The newly proposed amendment does not overcome the combined prior art of record, because modified Takahara discloses the corn gluten meal, raw material (protein rich stream) with the sulfur dioxide content (sulfite) in a range of about 100 to 3000 ppm (‘901, [0079]), which overlaps the cited ranges in claim 13. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Cont. 12:  
Applicant asserts “…that the amendment to the specification is supported by the original disclosure as a correction of the identity of the product that was clearly in possession of the inventors at the time of filing of the present application, as supported by publically available documents. Facts supporting this correction are set forth in the Declaration 1 of Dr. Michael Porter filed herewith.
 In Section II A of the Declaration, Dr. Porter indicates that the specification as filed originally incorrectly identified the corn protein concentrate as “corn protein concentrate for example Empyreal™ corn protein isolate.” Dr. Porter identifies that it is clear from the portion of sentence quoted from the specification alone that the product is misidentified as an isolate, rather than a concentrate. See also the correct identification at paragraph [0014] of the present published specification.
Additionally, Dr. Porter indicates that the proper name of the Empyreal™” product name is “Empyreal™ 75 corn protein concentrate,” and so correction of the product name also is appropriate.
In support of identifying this correct product name, Dr. Porter explains that The “Empyreal™” product name was introduced in 2010 as “Empyreal™ 75 corn protein concentrate,” which was the “first and only corn protein concentrate made from corn.” See the attached product literature “Empyreal®75..“Discover the Power of One Protein”; and “the Aquaculturists” article.…” (Remarks, pages 5-7)
The specification amendment filed 10/29/2020 is maintained objected to under 35 U.S.C. 132(a) which was communicated in Final Office Action mailed on 03/25/2021; because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 75 corn protein isolate concentrate..." wherein nowhere within the original disclosure including working examples as filed limits corn protein concentrate as Empyreal™ 75; while the specification discloses "...corn protein concentrate for example Cargill Empyreal®, or corn protein isolate..." in paragraph [0014], where is no support for limiting the corn protein concentrate to specific Empyreal™ 75, and does not provide support for the amendment in claim 13 “…greater than 75% corn protein…” submitted on 10/29/2020
Applicant is required to cancel the new matter in the reply to this Office Action.
The Declaration 1 under 37 CFR 1.132 filed 06/14/2021 is insufficient to overcome the rejection of claim 13-14, 23-24, 31-32, 36 and 38-49 based upon 112, first paragraph rejection and 103 rejections, as set forth in the last Office action because:  the amendment in claim 13 submitted on 10/29/2020 recites “…greater than 75% corn protein on a dry weight basis…”, whereas the Declaration 1 under 37 CFR 1.132 filed 06/14/2021 provided attached documents on Emplyreal® 75 with analysis of 75.6% and 76.2% protein as-is basis, in other the protein content in Emplyreal ® 75 are precise value of analysis of 75.6% or 76.2% protein as-is basis. The Declaration under 37 CFR 1.132 filed 06/14/2021 does not support the broad range of “…greater than 75% corn protein on a dry weight basis…”, wherein the cited range encompass a range of 75.1% to 100% corn protein; which is not supported in the original specification nor supported in the Declaration 1 under 37 CFR 1.132 filed 06/14/2021. 

Applicant asserts “…[a]s a point of clarification, the outstanding Office Action states that “Takahara does not discloses the corn gluten meal, raw material (protein rich stream) is greater than 75% corn protein” at page 7. It was noted in the previously filed response that Takahara uses an unusual definition of Corn Gluten Meal, expanding the definition to encompass a much higher protein content than is conventionally used in the industry. Applicant would specifically point out that Takahara’s discussion of Corn Gluten Meal describes Corn Gluten Meal as having protein concentrations of 50-99%, 60-95%, in paragraphs [0022] and [0024], and that CGM is generally 70% protein at paragraph [0058], Takahara also discussed destarching steps at paragraph [0072]…”. (Remarks, page 9). 

The Examiner disagrees, the noted passage by Applicant is directed to an end product, corn gluten meal hated treated product, and not the starting material corn gluten meal. With respect to limitation of “…protein rich steam comprises greater than 75% corn protein…”, Takahara does not discloses the corn gluten meal, raw material (protein rich stream) is greater than 75% corn protein; however Takahara clearly recognizes any corn gluten meal after dehydration obtained by wet milling of corn kernels can be used (‘901, [0061]). Keim is relied upon for the teaching of the corn gluten feed (corn gluten meal) contains up to 90% or more pure protein on a dry substance basis, which is in range with the cited range as cited in claim 13, 39 and 40. Takahara and Keim are of the same field of endeavor of providing corn gluten meal by wet milling corn for food products. It would have been obvious to one of ordinary skill in the art to be motivated to use Keim’s corn gluten feed (corn gluten meal) contains up to 90% or more pure protein on a dry substance basis in Takahara’s method to provide a more valuable protein content in the corn gluten meal, raw material (protein rich stream) as taught by Keim (‘651, col. 8, ln. 1-12).

Applicant asserts Declaration 2 by Dr. Porter “…presents evidence of unexpected results in showing that the protein structure of a protein-rich stream treated with an oxidant as presently claimed are not degraded. Specifically, Dr. Porter describes in Section IIB of Declaration 2…” (Remarks, pages 11-13).
Applicant’s remarks and Declaration 2, have been fully considered but not convincing. First, Applicant’s remarks and Declaration 2, with respect hydrogen peroxide as oxidant, does not commensurate with the instant claims 13-14, 23, 31, 32, 36, and 38-43 for unexpected results as asserted in Declaration 2, section B, bullet 1-3.
The Declaration 2 under 37 CFR 1.132 filed 06/14/2021 is insufficient to overcome the rejection of claim 13-14, 23-24, 31-32, 36 and 38-49 based upon 112, first paragraph rejection and 103 rejections, as set forth in the last Office action because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The Declaration 1 and 2, under 37 CFR 1.132 filed 06/14/2021 not the broad range of “…greater than 75% corn protein on a dry weight basis…”, wherein the cited range encompass a range of 75.1% to 100% corn protein, which is not supported in the original specification nor supported in the Declaration 

The Examiner maintains the rejection of record set forth in the Final Office action mailed on 03/25/2021. No claims are allowed. 

/HONG T YOO/               Primary Examiner, Art Unit 1792